Citation Nr: 1118043	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-07 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher initial rating for posttraumatic disorder, evaluated as 30 percent disabling prior to August 25, 2008, and as 70 percent disabling therefrom.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1989 to July 1992, October 2003 to June 2005 and October 2005 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) from a rating decision promulgated by the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in July 2008.

The issue of entitlement to a higher initial evaluation for post traumatic disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

A hearing loss disability for VA compensation purposes is not shown in either ear.


CONCLUSION OF LAW

The criteria for establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter was part of the Benefits Delivery at Discharge program and the Veteran that document in January 2008, indicating that he understood the relevant VCAA provisions.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and authorized examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).  Service connection may also be granted for disease that is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran contends that he has current hearing loss due to loud noise exposure during active service.  At the outset, it is noted that his most recent DD 214 indicates a primary specialty of "small arms/ arty rep."  An earlier DD 214 indicates a specialty of infantryman.  Accordingly, noise exposure is deemed consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

Despite the conceded in-service noise exposure, a grant of service connection cannot be awarded here.  Indeed, an award of service connection requires a finding of current disability.  With respect to hearing loss claims, 38 C.F.R. § 3.385 defines "disability" for VA purposes.  Specifically, for the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  


In this case, upon VA authorized audiologic evaluation in March 2008 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
10
5
5
35

The average puretone threshold was 8.75 for the right ear and 13.75 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner indicated that the Veteran had normal hearing bilaterally.

The findings on the VA authorized examination above do not meet the requirements of 38 C.F.R. § 3.385 for the either ear.  Moreover, no other evidence of record indicates audiometric results meeting the standard set forth under that provision.  Thus, the Veteran is not shown to have a hearing loss disability for VA purposes.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, the claim for service connection for hearing loss must be denied.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The July 2008 rating decision on appeal also granted service connection for post traumatic disorder, assigning a 30 percent evaluation from January 5, 2008.  In a statement received in August 2008, the Veteran responded with the following: "I am requesting that you reconsider my PTSD rating for 50 percent or higher."  This is construed as a notice of disagreement under 38 C.F.R. § 20.201.  While the RO did readjudicate the matter in May 2009, awarding an increase to 70 percent effective August 25, 2008, this is not a complete grant of benefits, especially in light of the Veteran's request for 50 percent or higher, which encompasses the next-higher rating of 100 percent as well.  Thus, the Board finds that the Veteran should be issued a statement of the case on the increased rating claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)


Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, on the issue of tntitlement to a higher initial rating for posttraumatic disorder, evaluated as 30 percent disabling prior to August 25, 2008, and as 70 percent disabling therefrom.
The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal from that determination. If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


